Title: To George Washington from Alexander Hamilton, 5 March 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir
                             5 March 1783
                        
                        I had the honor of writing to your Excellency lately on a very confidential subject and
                            shall be anxious to know as soon as convenient whether the letter got safe to hand.
                        The bearer Shattuck thinks he can point out the means of apprehending Wells &
                                Knowlton the two persons whom Your Excellency was authorised to have taken into custody. I
                                have desired him to call upon you to disclose the plan. I will not trouble your Excellency
                                with any observation on the importance of getting hold of those persons—The surmise that Mr Arnold
                            a member of Congress gave intelligence to them of the design to take them makes it
                            peculiarly important. I have the honor to be Your Excellency’s most ob’t serv’t
                        
                            A. Hamilton
                        
                    